—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 25, 1998, which denied defendant’s application to vacate and set aside the April 27, 1998 arbitrator’s award, unanimously affirmed, without costs.
Defendant’s claim in support of his application to vacate the subject arbitration award, that there was actual bias on the part of the arbitrator, was properly rejected by the IAS Court since it was not supported by clear and convincing evidence *42(CPLR 7511 [b]; Matter of Kessler Motor Cars v Ferrari N. Am., 245 AD2d 211). The comment allegedly made by the arbitrator during the arbitration proceeding was not biased. Defendant’s remaining claims, to the effect that the arbitrator committed errors of fact and law, are beyond our power of review (see, Matter of Sprinzen [Nomberg], 46 NY2d 623, 629). Concur— Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.